Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 15-38 were previously pending and subject to a non-final office action mailed on Sep. 29, 2021. Claims 15-19, 21, 23-25 and 27-28 are amended, claim 39 is newly added, claims 20, 22, 26 and 29-38 are left as previously presented. Claims 15-39 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed December 29, 2021 with respect to the 101 rejection in view of the claim amendments has been fully considered and are persuasive.  The 35 USC 101 of claims 15-39 has been withdrawn.
Applicant arguments, with respect to the 102 rejection in view of the claim amendments has been fully considered and are persuasive. The 35 USC 102 of claims 15-39 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Scherer on January 11, 2022.
The application has been amended as follows: 
	Claim 15: replace “navigating” before “, by a vehicle controller,” with –controlling-- in line 12.
	Claim 16: replace “navigating” before “, by a vehicle controller,” with –controlling-- in line 12.
	Claim 27: replace “navigate” before “, by a vehicle controller,” with –control-- in line 12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Zhang (U.S. Patent Application Publication No. 2020/0302798) and Williams et al. (U.S. Patent Application Publication No. 2019/0286126) as indicated in the September 29, 2021 non-final office action pages 6-13. 
The next closest prior art is “GIS-based identification and assessment of suitable meeting point locations for ride sharing” Published by Czioska et al. in 2017 discloses a method of determining pickup locations for ride sharing. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 15-39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ZEINA ELCHANTI/Examiner, Art Unit 3628